Citation Nr: 0910241	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for hepatitis C, claimed as a result of VA medical treatment. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Veteran was provided a travel Board hearing in July 2007.  
A transcript of the testimony provided at this hearing has 
been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming that he contracted hepatitis C due to 
VA medical treatment related to a thoracic aortic aneurysm.  
The VA records contained in the claims file show that in 
November 2004 the Veteran was diagnosed as having this 
condition at a VA facility and was apparently subsequently 
referred to the University of Nebraska Medical Center (UNMC) 
for surgical repair in January 2005.  The Board is unable to 
determine what, if any, contractual relationship existed 
between VA and UNMC at that time.  

VA will make all reasonable efforts necessary to obtain 
relevant records from a Federal department or agency, 
including records from non-VA facilities providing 
examination or treatment at VA expense.  38 C.F.R. § 
3.159(c)(2) (2008).  There are no records in the claims file 
relating to the Veteran's January 2005 surgery at the UNMC or 
any references to such records during adjudication.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain any records relating generally 
or specifically to VA's referral of the 
Veteran to the UNMC, particularly any 
contractual agreements that governed that 
referral and whether the surgery was at VA 
expense.  If no such records are 
available, a notation to such effect 
should be made in the claims file.    

2.  Obtain copies of all medical records 
concerning the Veteran's January 2005 
thoracic aortic aneurysm surgery at the 
UNMC and associate them with the claims 
folder, after securing any necessary 
release(s).

3.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




